UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4895
ROBERT G. BREMNER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 Gerald Bruce Lee, District Judge.
                          (CR-00-137-3)

                      Submitted: June 29, 2001

                       Decided: July 16, 2001

      Before WILLIAMS, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Steven Dwain Goodwin, GOODWIN, SUTTON & DUVAL, P.L.C.,
Richmond, Virginia, for Appellant. Kenneth E. Melson, United States
Attorney, John S. Davis, Assistant United States Attorney, Richmond,
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. BREMNER
                              OPINION

PER CURIAM:

   Robert Bremner was convicted by a jury of four counts of willfully
evading income taxes in violation of 26 U.S.C.A. § 7201 ( West 1989
& Supp. 2000), and sentenced to eighteen months imprisonment. He
appeals, claiming that: (1) the district court improperly limited his
cross-examination of an IRS Agent; (2) the district court abused its
discretion by disallowing the introduction of certain statutory and reg-
ulatory materials; (3) the district court erred in rejecting his proposed
jury instruction regarding "willfulness"; and (4) the evidence was
insufficient to sustain his convictions.

   The evidence presented at Bremner’s trial, viewed in the light most
favorable to the Government, United States v. Burgos, 94 F.3d 849,
854 (4th Cir. 1996) (en banc), established the following. For the tax
years at issue (1993 through 1996), Bremner received compensation
as a sales representative for Consumers Buyline, Inc., and Health
Technologies Network, as well as commissions from insurance com-
panies for policies he had sold in prior years. Based upon income
reported to the IRS from those companies and on Bremner’s bank
records, the IRS determined that Bremner received taxable income of:
$33,332 in 1993, $35,000 in 1994, $141,054 in 1995, and $233,245
in 1996. Bremner did not file income tax returns or pay any taxes for
any of those years.

   Bremner first claims that the district court erred in limiting his
cross-examination of an IRS agent. Restrictions on the scope of cross-
examination are within the sound discretion of the trial court, which
has wide latitude to set reasonable limits to prevent harassment, preju-
dice, or confusion of the issues or where the information sought is of
marginal relevance. United States v. Turner, 198 F.3d 425, 429 (4th
Cir. 1999), cert. denied, 529 U.S. 1061 (2000); see Delaware v. Van
Arsdall, 475 U.S. 673, 679 (1986). Here, Bremner was allowed to
question the agent at some length about his reasoning in determining
Bremner’s gross income. The district court then limited Bremner’s
continued cross-examination regarding whether the income at issue
was "taxable income" because the legal definition of income to be
applied to Bremner’s receipts was not at issue in the case; instead, the
                       UNITED STATES v. BREMNER                         3
case concerned only whether substantial taxes were due and not the
amount due as "taxable income." Therefore, the agent’s proffered tes-
timony would have been irrelevant. Accordingly, we conclude that
the district court did not abuse its discretion in limiting Bremner’s
cross-examination of the IRS agent.

   Next, Bremner claims that the district court erred in refusing to
allow him to admit into evidence copies of unspecified portions of the
Internal Revenue Code or a copy of IRS Form 2555 (reporting of for-
eign earned income). The district court’s evidentiary ruling is
reviewed for abuse of discretion. United States v. Aramony, 88 F.3d
1369, 1377 (4th Cir. 1996). Bremner was allowed to describe in detail
his research into the tax laws and to display on an overhead projector
various laws, regulations, and tax forms, which he claimed supported
his belief that he did not need to file returns or pay taxes. The district
court only excluded a copy of the Internal Revenue Code and Form
2555 from being admitted into evidence. Given the potential to con-
fuse the jury, the district court’s decision was not an abuse of discre-
tion. See United States v. Hairston, 819 F.2d 971, 973 (10th Cir.
1987) (affirming exclusion of tax protest literature and noting that the
district court did not prevent the defendant "from mounting a defense,
as the appellate brief suggests, but rather exercised its discretion
regarding the form in which such evidence should be admitted so as
to minimize jury confusion").

   Bremner argues that the district court erred in rejecting his pro-
posed jury instruction regarding "willfulness." The inclusion of a par-
ticular instruction and the content of that instruction are reviewed for
an abuse of discretion. United States v. Whittington, 26 F.3d 456, 462
(4th Cir. 1994); United States v. Russell, 971 F.2d 1098, 1107 (4th
Cir. 1992). The district court’s refusal to give a requested jury instruc-
tion is reversible error only if, among other things, the instruction
"was not substantially covered by the court’s charge to the jury."
United States v. Patterson, 150 F.3d 382, 388 (4th Cir. 1998), cert.
denied, 525 U.S. 1086 (1999).

   Bremner contends that the jury should have been instructed that
willfulness is a subjective state of mind. See United States v. Cheek,
498 U.S. 192, 202-03 (1991) (holding that a good-faith misunder-
standing of the law or a good-faith belief that one is not violating the
4                     UNITED STATES v. BREMNER
law negates willfulness, whether or not the belief is objectively rea-
sonable). While willfulness in a tax case includes a subjective deter-
mination, the use of the word "subjective" in the instructions is not
a requirement, so long as the nature of the standard is clear. Id. at
201-02; United States v. Hauert, 40 F.3d 197, 202-03 (7th Cir. 1994).
We hold that the jury accurately was instructed as to the subjective
nature of the standard and that Bremner’s proposed instruction was
"substantially covered by the court’s charge to the jury." Patterson,
150 F.3d at 388. Therefore, the district court did not abuse its discre-
tion in refusing Bremner’s proposed instruction.

   Finally, Bremner claims that the evidence was insufficient to sup-
port his convictions. To establish a violation of § 7201, the Govern-
ment must prove willfulness, a substantial tax deficiency, and an
affirmative act constituting attempted tax evasion. United States v.
Goodyear, 649 F.2d 226, 227-28 (4th Cir. 1981). The Government’s
uncontroverted evidence established that Bremner received taxable
income for the years in question, resulting in a substantial tax defi-
ciency, and that he willfully failed to report the income or pay any
taxes on that income. The Government also showed that Bremner
attempted to evade any tax due by means of nominee names on his
bank accounts and other property. Bremner argues that, because there
were no valid assessments, there was no tax deficiency. Bremner is
incorrect. A tax deficiency is independent of an assessment, which is
merely a step in the administrative process of collecting a deficiency.
See 26 U.S.C.A. §§ 6203, 6211 (West 1989 & Supp. 2000); see also
United States v. Silkman, 156 F.3d 833, 836-37 (8th Cir. 1998) (hold-
ing that proof of a valid assessment is not an essential element of
criminal tax evasion). Therefore, the evidence was sufficient to sup-
port Bremner’s convictions.

   Accordingly, we affirm Bremner’s convictions. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the Court and argument would not
aid the decisional process.

                                                           AFFIRMED